FILED
                                                                                               MAY 3 1 2012
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia

                                              )
Ronald Graham,                                )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No.      12 0874
                                              )
Donald J. Lavoy et al.,                       )
                                              )
       Defendants.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements ofRule 8(a) ofthe Federal Rules of Civil Procedure.

       Prose litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff purports to be a resident ofNew York, New York. He is suing an official of the

United States Department of Housing and Urban Development ("HUD") and the agency for $200

million in compensatory damages and $175 million in punitive damages. Compl. at 5. The

complaint's allegations are mostly incomprehensible, but it appears from the attachments that

plaintiff is complaining about the processing of his application for public housing assistance by

New York officials. Plaintiff has stated no facts to support a claim against the named defendants.

A separate Order of dismissal accompanies this Memorandum Opinion.




             ,, fit                         United States District Judge
Date: May _ _ , 2012




                                                2